PER CURIAM.
This matter is before the Court on the Motion of the appellee to dismiss.
After the filing of an amended complaint at law for damages for breach of contract, answer and counterclaim were filed. The Court entered a summary judgment dismissing the amended complaint, but left pending the counterclaim. Under such circumstances the judgment dismissing the complaint is a partial summary judgment and therefore interlocutory, and not appeal-able within the meaning of Florida Statutes, § 59.2(1), F.S.A. and Florida Appellate Rule 3.2, subd. b, 31 F.S.A.
Accordingly, the motion to dismiss is granted.
SMITH, C. J., and ALLEN and ANDREWS, JJ., concur.